SO ORDERED.
SIGNED August 10, 2020.




                                           ________________________________________
                                           JOHN W. KOLWE
                                           UNITED STATES BANKRUPTCY JUDGE

                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

 In re:                                               Case No. 19-50030
 Robert Gray, Jr. and
 Michelle Lyvetta Gray,
                    Debtors                           Chapter 13
 Louisiana Workforce Commission,
                    Plaintiff
                                                      Judge John W. Kolwe
 v.

 Robert Gray, Jr.,                                    Adv. Proc. No. 19-5007
                        Defendant



          RULING ON PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       The Plaintiff, the Louisiana Workforce Commission (“LWC”), filed a Motion for
Summary Judgment (ECF #21), seeking a judgment declaring that the $5,232.37 debt
owed to LWC by Debtor Robert Gray, Jr. is nondischargeable pursuant to 11 U.S.C.
§ 523(a)(2)(A) because it was obtained by false pretenses, false representations, and
actual fraud. For the reasons set forth below, the Court will grant the Motion.1

       1 The Court has jurisdiction over this core proceeding pursuant to 28 U.S.C. §§ 1334 and 157(I),

and venue is proper under 28 U.S.C. § 1409(a).

                                                  1


  19-05007 - #25
             #24 File 08/10/20 Enter 08/10/20 10:48:26
                                              10:15:45 Main Document Pg 1 of 9
                                                                             8
                            Summary Judgment Standard

       LWC’s Motion is subject to the usual summary judgment standard set out in
Fed. R. Civ. P. 56, made applicable to adversary proceedings through Fed. R. Bankr.
P. 7056. The fundamental principle is that “[t]he court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
Rule 56(c) sets out the procedures used to support a Motion for Summary Judgment
and allows a party to support a factual position by, among other things:
              (A) citing to particular parts of materials in the record,
              including depositions, documents, electronically stored
              information, affidavits or declarations, stipulations
              (including those made for purposes of the motion only),
              admissions, interrogatory answers, or other materials; or

              (B) showing that the materials cited do not establish the
              absence or presence of a genuine dispute, or that an
              adverse party cannot produce admissible evidence to
              support the fact.

Fed. R. Civ. P. 56(c)(1).
       Also relevant are LR56.1 and LR56.2 of the Western District, made applicable
to the Bankruptcy Court through LBR 7056-1(c). LR56.1 requires a Motion for
Summary Judgment to “be accompanied by a separate, short and concise statement
of the material facts as to which the moving party contends there is no genuine issue
to be tried.” LR56.2 requires any Opposition to include a “statement of the material
facts as to which there exists a genuine issue to be tried. All material facts set forth
in the statement required to be served by the moving party will be deemed admitted,
for purposes of the motion, unless controverted as required by this rule.”
       In compliance with LR56.1, LWC filed a five-page Statement of Undisputed
Facts (ECF #21-1) with its May 26, 2020 Motion for Summary Judgment that
supports its factual contentions with citations to record evidence, including exhibits
attached to the Motion for Summary Judgment. The Defendant did not file an
Opposition. Instead, his wife and Co-Debtor Michelle Gray (not a defendant in this


                                           2


  19-05007 - #25
             #24 File 08/10/20 Enter 08/10/20 10:48:26
                                              10:15:45 Main Document Pg 2 of 9
                                                                             8
adversary proceeding) filed a short letter on July 17, 2020 (ECF #23), claiming she
was “trying to gather all the information need[ed] to correct this” but due to Mr.
Gray’s “recent health conditions” had not been able to do so. Notably, this request for
more time came nearly a year after the Defendant’s Answer (ECF #13), in which he
stated that he was attempting to gather documents at that time. The Court finds that
the Defendant has had ample time to obtain any necessary evidence in support of his
position and denies the request for additional time, particularly given the Defendant’s
failure to set out any argument against LWC’s fraud allegations in any pleading filed
with the Court.
      Because LWC’s Statement of Undisputed Facts is not only uncontested but
contains citations to record evidence supporting its contentions, the Court will rely
on those facts for this ruling.

                                    Background

      Mr. and Mrs. Gray filed their Chapter 13 Petition on January 8, 2019. On
January 31, 2019, LWC filed a Proof of Claim in the bankruptcy case in the amount
of $5,232.37. LWC commenced this adversary proceeding by filing its Complaint on
May 20, 2019 (ECF #1). LWC, which is a governmental agency of the State of
Louisiana that pays unemployment benefits to unemployed workers, claims that Mr.
Gray obtained unemployment benefits during periods when he was in fact employed.
LWC claims the Debtor is obligated to repay those funds and that the debt is
nondischargeable under 11 U.S.C. § 523(a)(2)(A) because it was fraudulently
obtained. As noted, although Mr. Gray filed a short document titled an Answer on
August 19, 2019 (ECF #13), it does not dispute anything in the Complaint other than
the amount due. The Answer’s one substantive paragraph reads in full:
             I dispute the amount Due [sic]. I have requested
             documentation from Pioneer Well Service, LLC. They have
             promised me that they would provide the documentation to
             me. As of this date, I have not received the documentation
             requested. Once I receive the documents, I will file them
             with the Court to prove that the dollar amount owed is
             incorrect.


                                          3


  19-05007 - #25
             #24 File 08/10/20 Enter 08/10/20 10:48:26
                                              10:15:45 Main Document Pg 3 of 9
                                                                             8
See Complaint (ECF #13).
      On May 26, 2020, LWC filed this Motion for Summary Judgment (ECF #21).
Based on the Statement of Undisputed Facts (ECF #21-1) and the summary judgment
evidence attached as exhibits, the following facts are undisputed:
            Mr. Gray applied online with LWC for unemployment benefits on July
             7, 2011 and September 14, 2011.
            On December 13, 2012, LWC’s Investigation Unit received a request to
             investigate Mr. Gray’s claim for unemployment benefits because LWC
             received a notification that Mr. Gray was employed by Pioneer Well
             Services, LLC (“Pioneer”).
            On December 14, 2012 Mr. Gray was advised by letter that he may have
             received unemployment benefits to which he was not entitled. He was
             asked to provide a statement as to why his correct wages were not
             reported and to provide check stubs for January 1, 2012 through May
             10, 2012.
            Mr. Gray did not respond to the request by the December 20, 2012
             deadline.
            To receive the weekly unemployment benefits, Mr. Gray had
             represented that he was unemployed, had no earnings from
             employment, and/or that all income was accurately reported.
            LWC’s investigation concluded that Mr. Gray worked at Pioneer for 17
             weeks while also receiving unemployment benefits from LWC in the
             amount of $247.00 per week, for a total of $4,199.00.
            As a result of LWC’s conclusion that Mr. Gray fraudulently received
             benefits, he was disqualified for some time from receiving further
             benefits, and a fraud overpayment was assessed against him under
             Louisiana law, with a formal Assessment entered against him on July
             24, 2013, which is tantamount to a judgment under La. R.S. § 23:1748.
            Mr. Gray has never disputed in any court filing that he applied for
             unemployment benefits while working, only the amount of the debt.

                                          4


  19-05007 - #25
             #24 File 08/10/20 Enter 08/10/20 10:48:26
                                              10:15:45 Main Document Pg 4 of 9
                                                                             8
               LWC’s records, attached to the Motion for Summary Judgment as
                Exhibit 2 (ECF #21-4), and Pioneer’s certified table showing wages paid
                to Mr. Gray (and other employees whose names are redacted) during the
                period in question, attached as Exhibit 3 (ECF #21-5), support LWC’s
                contention that LWC paid Mr. Gray $247.00 per week while Mr. Gray
                was employed and earning wages from Pioneer.
               LWC claims that it justifiably relied on Mr. Gray’s representations in
                paying him the $247.00 weekly unemployment benefit, and there is
                nothing in the record to contradict that, particularly given how quickly
                LWC acted to investigate Mr. Gray when it discovered he was
                apparently employed by Pioneer.
               Mr. Gray was assessed a penalty of $1,049.00 by LWC for wrongfully
                obtaining the $4,199.00, for a total amount owed of $5,248.00.
                Subtracting a reimbursement payment of $15.63, the net amount owed
                on the debt is $5,232.37, the amount claimed by LWC in its Proof of
                Claim and this nondischargeability action. See LWC Records, Exhibit 2
                (ECF #21-4).
      Based on the above, LWC prays that the $5,232.37 debt owed by Mr. Gray for
the wrongfully obtained unemployment benefits be declared nondischargeable under
§ 523(a)(2)(A) because it was based upon false pretenses, false presentations, and
actual fraud.

                                     Applicable Law

      Section 523(a)(2)(A) of the Bankruptcy Code provides:
                (a) A discharge under section 727, 1141, 1192 [1] 1228(a),
                1228(b), or 1328(b) of this title does not discharge an
                individual debtor from any debt—…

                (2) for money, property, services, or an extension, renewal,
                or refinancing of credit, to the extent obtained by—

                      (A) false pretenses, a false representation, or actual
                      fraud, other than a statement respecting the
                      debtor’s or an insider’s financial condition;
                                             5


  19-05007 - #25
             #24 File 08/10/20 Enter 08/10/20 10:48:26
                                              10:15:45 Main Document Pg 5 of 9
                                                                             8
Id.
       In In re Duhon, No. 12-5057, 2013 WL 451070170 (Bankr. W.D. La. Aug. 26,
2013), this Court summarized the standards for determining whether a debt is
nondischargeable under § 523(a)(2)(A) as follows:
               Section 523(a)(2)(A) provides that “money, property,
               services, or an extension, renewal, or refinancing of credit”
               that is obtained through “false pretenses, a false
               representation, or actual fraud” is subject to exception from
               a debtor’s discharge. 11 U.S.C. § 523(a)(2)(A). In order for
               a debt to fall within section 523(a)(2)(A), the debtor’s fraud
               or false representation must involve the debtor’s “moral
               turpitude or intentional wrong.” Vizzini v. Vizzini (In re
               Vizzini), 348 B.R. 339, 343 (Bankr. E.D. La. 2005), aff’d,
               234 Fed. Appx. 234 (5th Cir. 2007) (quoting In re Chavez,
               140 B.R. 413, 419 (Bankr. W.D. Tex. 1992)). The Fifth
               Circuit has “distinguished between actual fraud on the one
               hand and false pretenses and misrepresentations on the
               other” in describing the elements required for a
               nondischargeability action under section 523(a)(2)(A).
               RecoverEdge L.P. v. Pentecost, 44 F.3d 1284, 1292 (5th
               Cir.1995); In re Holdaway, 388 B.R. 1767, 772 (Bankr. S.D.
               Tex. 2008). “False pretenses” under section 523(a)(2)(A)
               requires a “knowing and fraudulent falsehood that
               describes past or current facts and is relied upon by the
               other party.” See RecoverEdge, 44 F. 3rd at 1292…

2013 WL 4510701, at *2.
       The Fifth Circuit’s old multi-factor test (which was also set out in Duhon) for
determining whether the Debtor had committed actual fraud included a requirement
that the Debtor have made a misrepresentation. In Husky Intern. Electronics, Inc. v.
Ritz, 136 S. Ct. 1581 (2016), the Supreme Court overruled that line of cases by holding
that a Debtor need not make a misrepresentation to commit actual fraud under
§ 523(a)(2)(A).2 Following Husky, a court must construe the phrase “actual fraud”
according to more general common law definitions that cover behavior broader than
misrepresentation:


         2 See In re Ritz, 832 F.3d 560, 565 n.3 (5th Cir. 2016) (recognizing that Husky overruled the

line of Fifth Circuit actual fraud cases requiring an actual misrepresentation).

                                                  6


  19-05007 - #25
             #24 File 08/10/20 Enter 08/10/20 10:48:26
                                              10:15:45 Main Document Pg 6 of 9
                                                                             8
               This Court has historically construed the terms
               in § 523(a)(2)(A) to contain the “elements that the common
               law has defined them to include.” Field v. Mans, 516 U.S.
               59, 69, 116 S. Ct. 437, 133 L. Ed. 2d 351 (1995). “Actual
               fraud” has two parts: actual and fraud. The word “actual”
               has a simple meaning in the context of common-law fraud:
               It denotes any fraud that “involv[es] moral turpitude or
               intentional wrong.” Neal v. Clark, 95 U.S. 704, 709, 24
               L. Ed. 586 (1878). “Actual” fraud stands in contrast to
               “implied” fraud or fraud “in law,” which describe acts of
               deception that “may exist without the imputation of bad
               faith or immorality.” Ibid. Thus, anything that counts as
               “fraud” and is done with wrongful intent is “actual fraud.”

               Although “fraud” connotes deception or trickery generally,
               the term is difficult to define more precisely. See 1 J. Story,
               Commentaries on Equity Jurisprudence § 189, p. 221 (6th
               ed. 1853) (Story) (“Fraud ... being so various in its nature,
               and so extensive in its application to human concerns, it
               would be difficult to enumerate all the instances in which
               Courts of Equity will grant relief under this head”). There
               is no need to adopt a definition for all times and all
               circumstances here because, from the beginning of English
               bankruptcy practice, courts and legislatures have used the
               term “fraud” to describe a debtor’s transfer of assets that,
               like Ritz’ scheme, impairs a creditor’s ability to collect the
               debt.

Husky, 136 S. Ct. at 1586-87.
        A creditor bears the burden of proving, by a preponderance of the evidence,
that the debt is nondischargeable under § 523(a)(2)(A), whether due to a debtor’s false
pretenses/false representations or actual fraud. See Duhon, 2013 WL 4510701, at *2–
3.

                                         Analysis

        The undisputed facts show that Mr. Gray applied for unemployment benefits
with LWC while employed by Pioneer, that he represented that he was unemployed
even during periods he was employed by Pioneer and earning wages, that LWC relied
on his representations that he was unemployed in order to determine his eligibility
to receive unemployment benefits, and that he actually received the funds. The record

                                             7


     19-05007 - #25
                #24 File 08/10/20 Enter 08/10/20 10:48:26
                                                 10:15:45 Main Document Pg 7 of 9
                                                                                8
further shows that Mr. Gray has never disputed the fact that he was employed by
Pioneer during the period in question, in which he received weekly unemployment
benefits from LWC in the amount of $247.00 per week for 17 weeks, nor has he
disputed any fact asserted by LWC other than the amount of the debt, for which he
has proposed no alternative and has offered no documentation. The evidence before
the Court, including LWC’s records showing and Pioneer’s records, shows that he was
in fact employed by Pioneer for 17 weeks during which he received weekly
unemployment benefits from LWC. Moreover, he certainly would have known he was
employed by Pioneer when he represented to LWC that he was unemployed.
      Based on the undisputed facts, the Court concludes that LWC has proved the
debt is nondischargeable under both the false pretenses/false representations prong
and actual fraud prong of § 523(a)(2)(A). With respect to the false pretenses/false
representations prong, the Court concludes that Mr. Gray made a “knowing and
fraudulent falsehood that describes past or current facts and is relied upon by the
other party.” Duhon, 2013 WL 4510701, at *2 (quoting RecoverEdge, 44 F. 3rd at
1292). With respect to actual fraud, the Court concludes that Mr. Gray’s behavior in
applying for unemployment benefits for 17 weeks while already employed evinces
“moral turpitude or intentional wrong” and constitutes fraud under any standard
commonly applied by courts within the meaning of Husky. Accordingly, the Court
concludes that the $5,232.37 debt owed to LWC is nondischargeable under
§ 523(a)(2)(A), and that LWC’s Motion for Summary Judgment should be granted.

                                   Conclusion

      For the reasons set out above, LWC’s Motion for Summary Judgment (ECF
#21) is GRANTED. LWC shall submit a judgment in conformity with this ruling
within ten (10) days.




                                         8


  19-05007 - #25
             #24 File 08/10/20 Enter 08/10/20 10:48:26
                                              10:15:45 Main Document Pg 8 of 9
                                                                             8
                                                    Notice Recipients
District/Off: 0536−4                     User: mcomeaux                        Date Created: 8/10/2020
Case: 19−05007                           Form ID: pdf6                         Total: 5


Recipients of Notice of Electronic Filing:
aty         Stacey Wright Johnson          swright−johnson@lwc.la.gov
                                                                                                         TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
pla         Louisiana Workforce Commission           1001 North 23rd Street      Baton Rouge, LA 70804
dft         Robert Gray, Jr.        P.O. Box 137       Morrow, LA 71356
intp        Keith A. Rodriguez         POB 3445        Lafayette, LA 70502−3445
ust         Office of U. S. Trustee       300 Fannin St., Suite 3196      Shreveport, LA 71101
                                                                                                         TOTAL: 4




     19-05007
        19-05007
              - #24-1
                  - #25File
                        File08/10/20
                             08/10/20Enter
                                      Enter08/10/20
                                            08/10/2010:15:45
                                                     10:48:26PDF6-Select
                                                              Main Document
                                                                         Recipients:
                                                                              Pg 9 ofNotice
                                                                                      9
                                      Recipients Pg 1 of 1
